Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 1 of 25
JS 44 (Rev. 10/20) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS DEFENDANTS
Lillie Jefferies

County of Residence of First Listed Defendant PHILADELPHIA
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(b) County of Residence of First Listed Plaintiff PHILADELPHIA
(EXCEPT IN U.S. PLAINTIFF CASES)

NOTE:

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)

Isaac H. Green, Esquire/Mincey Fitzpatrick Ross LLC

1650 Market Street, 36th Floor, Phila, PA 19102

 

 

II. BASIS OF JURISDICTION (Ptace an “x” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
[_]1 U.S. Government [*]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Nat a Party) Citizen of This State Cl 1 C] 1 Incorporated or Principal Place cL] 4 Cr] 4
of Business In This State
([]2 U.S. Government [-]4 Diversity Citizen of Another State []2  [] 2 Incorporated and Principal Place [ls (is
Defendant (Indicate Citizenship of Parties in Item IID of Business In Another State
Citizen or Subject of a [13 [[] 3. Foreign Nation []6« (Je
Foreign Country

 

 

Click here for: Nature of Suit Code Desc

 

IV. NATURE ¢ OF SUIT Pred an "X” in 1 One Box Only)

 

 

 

 

 

L CONTRACT __ _TORTS. oT _FORFEITURE/PENALTY _ Poe BANKRUPTCY
110 Insurance PERSONAL INJURY PERSONAL INJURY 4625 Drug Related Seizure 422 Appeal 28 USC 158
120 Marine 310 Airplane C] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal
130 Miller Act 315 Airplane Product Product Liability 690 Other 28 USC 157
140 Negotiable Instrument Liability | 367 Health Care/

[] 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical __ PROPERTY RIGHTS

& Enforcement of Judgment Slander Personal Injury |_| 820 Copyrights
151 Medicare Act _] 330 Federal Employers’ Product Liability |__| 830 Patent
152 Recovery of Defaulted Liability [-] 368 Asbestos Personal |_| 835 Patent - Abbreviated
Student Loans 340 Marine Injury Product New Drug Application
(Excludes Veterans) 345 Marine Product Liability 840 Trademark
C] 153 Recovery of Overpayment Liability PERSONAL PROPERTY - LABOR. 880 Defend Trade Secrets
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016

| 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act

[| 190 Other Contract Product Liability [] 380 Other Personal /”]720 Labor/Management
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (139587)

196 Franchise Injury CT 385 Property Damage 740 Railway Labor Act 862 Black Lung (923)
| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g))
Medical Malpractice Leave Act 864 SSID Title XVI
-OREAL PROPERTY |. CIVIL RIGHTS: |. PRISONER PETITIONS 790 Other Labor Litigation 865 RSI (405(g))

|_| 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement

[| 220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act
230 Rent Lease & Ejectment «| 442 Employment 510 Motions to Vacate |_| 870 Taxes sus S. Plaintiff
240 Torts to Land 443 Housing/ Sentence or Defendant)

245 Tort Product Liability Accommodations | 530 General [| 871 1RS—Third Party

[] 290 All Other Real Property | 445 Amer. w/Disabilities - | 535 Death Penalty <= | IMMIGRATION 26 USC 7609

Employment Other: i Naturalization Application
| 446 Amer. w/Disabilities -[_| 540 Mandamus & Other 465 Other Immigration

Other 550 Civil Rights Actions
| 448 Education 555 Prison Condition

 

560 Civil Detainee -
Conditions of

 

Confinement

 

 

 

 

  

 

 

 

   

    

 

 

  
 

_OTHER STATUTES _

375 False Claims Act

376 Qui Tam (31 USC
3729(a))

400 State Reapportionment

410 Antitrust

430 Banks and Banking

450 Commerce

460 Deportation

470 Racketeer Influenced and
Corrupt Organizations

|| 480 Consumer Credit

(15 USC 1681 or 1692)

 

4

|] 485 Telephone Consumer

Protection Act
490 Cable/Sat TV
850 Securities/Commodities/

Exchange

|_| 890 Other Statutory Actions
| 891 Agricultural Acts
893 Environmental Matters
895 Freedom of Information
. Act
Act/Review or Appeal of
Agency Decision
|_| 950 Constitutionality of
State Statutes

  

896 Arbitration
899 Administrative Procedure

 

 

V. ORIGIN (Place an “X" in One Box Only)

fe] 1 Original mt Removed from O 3. Remanded from ‘a 4 Reinstated or O 5 Transferred from 6 Multidistrict Cc 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

42 USC Sec 2000e ET Seq

Brief description of cause:
This action is brought due to the defendants violation of Title 7

[-] CHECK IF THIS IS A CLASS ACTION DEMAND $

 

VI. CAUSE OF ACTION

 

VI. REQUESTED IN CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R-Cv.P. JURY DEMAND: Llyves [JNo
VIL RELATED CASE(S)
IF ANY (See msimncsionss GE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT #4 AMOUNT APPLYING IFP JUDGE MAG, JUDGE

 
Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 2 of 25
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff 5346 Knox Street, Philadelphia, PA 19144

 

Address of Defendant: 1101 Market Street, Philadelphia, PA

 

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes nol]
previously terminated action in this court?

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No
pending or within one year previously terminated action in this court?

 

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No
case filed by the same individual?

 

I certify that, to my knowledge, the within case (1) is / [is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: Must sign here
Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a V in one category only)

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
O 1 Indemnity Contract, Marine Contract, and All Other Contracts CO 1. Insurance Contract and Other Contracts
Cl 2. FELA [] 2. Airplane Personal Injury
C] 3. Jones Act-Personal Injury C1 3. Assault, Defamation
LI] 4. Antitrust (J 4. Marine Personal Injury

5. Patent [] 5. Motor Vehicle Personal Injury
H 6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
Ll 7. Civil Rights [] 7. Products Liability
[] 8. Habeas Corpus (CI 8. Products Liability — Asbestos
A 9. Securities Act(s) Cases L] 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
11. All other Federal Question Cases

(Please specify): Employment

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

Isaac H. Green

I, , counsel of record or pro se plaintiff, do hereby certify:

 

Y Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

 

 

Relief other than monetary damages is sought.

 

__ July 20, 2021 36059

DAT Sign here if applicable

Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 

 
Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 3 of 25

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LILLIE JEFFRIES
5346 Knox Street
Philadelphia, PA 19144 :
Plaintiff, : CIVIL ACTION NO:

Vv.

CITY OF PHILADELPHIA, a Municipal:
Corporation having principal offices
located at

1101 Market Street

Philadelphia, PA 19103

and
JOSEPH TREEGOOB, individually
and in his official capacity as
Supervisor of the Philadelphia
Department of Behavioral Health and
Intellectual Development
701 Market Street, 5 Floor, Suite 200

Philadelphia, PA 19106
Defendants

COMPLAINT
Plaintiff Lillie Jeffries claims of Defendants, individually and/or jointly, damages in
excess of One Hundred Fifty Thousand Dollars ($150,000.00) upon causes of action

whereof the following is a statement:

INTRODUCTION
Plaintiff, Lillie Jefferies brings this action against her employer. During her
employment she has endured gross, degrading and repeated sexual harassment by her

supervisor Joseph Treegob. Plaintiff complained and her complaints were deemed
Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 4 of 25

credible by the City’s internal investigation. Yet, no effective correction action was
taken. Plaintiff was still forced to work in close proximity to and under the supervision of
Mr. Treegob. To date, Defendant has taken no remedial or corrective action regarding
the sexual discriminatory and retaliatory conduct to which she has been subjected.

Defendant has discriminated and continues to discriminate against Plaintiff based
on her sex, and retaliated against her based on her complaints about same in violation
of Title VII of the civil Rights Act of 1964 as amended 42 U.S.C. section 2000e et seq
(“Title VII’) and the Pennsylvania Human Relations Act, as amended, 43 P.S. Section
951, et seq (“PHRA’).

Defendants conduct by acts or omissions, also deprived Plaintiff of her
constitutional rights of the equal protection closure of the constitution in violation of 42
U.S. Sec. 1983.

JURISDICTION, VENUE AND PARTIES
1. Plaintiff brings this action under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e, as amended by § 1981a (hereinafter, "Title VII"), and 42 U.S. C. §1983

and §1988 to redress violations of the Plaintiff's Equal Protection rights as

guaranteed her under the 14° Amendment to the United States Constitution.

Federal Jurisdiction is invoked pursuant to 28 U.S.C. §1331 and §1343. The

Court's Pendent jurisdiction is invoked pursuant to 28 USC §1367(a).

2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) inasmuch
as Plaintiffs' causes of action arose in the Eastern District of Pennsylvania, and

all the Defendants are found in the Eastern District of Pennsylvania.
Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 5 of 25

Plaintiff LILLIE JEFFRIES (hereinafter “Plaintiff Jeffries” or “Jeffries”) is an adult
female individual and a citizen of the Commonwealth of Pennsylvania residing at
5346 Knox Street, Philadelphia, PA 19144.

Defendant CITY OF PHILADELPHIA is (hereinafter "CITY") is a Municipal
Corporation and political subdivision located in the Commonwealth of
Pennsylvania, defined as a City of the First Class under the laws of the
Commonwealth of Pennsylvania, and having principal offices located at 1101
Market Street, Philadelphia, PA 19103. Defendant CITY owns, operates,
manages and directs the Philadelphia Department of Behavioral Health and
Intellectual Development (hereinafter "Behavioral Health Department”) as a
Department of the City of Philadelphia which, in turn, employs the
below-described Defendant and the within-described supervisory employees.
The Behavioral Health Department has principal offices at 701 Market Street, 5‘
Floor, Suite 200, Philadelphia, PA 19106.

Defendant JOSEPH TREEGOOB (hereinafter “Defendant Treegoob” or
“Treegoob”) is an adult male, and is a supervisory employee, servant, workman
and/or agent of Defendants CITY and its Behavioral Health Department, having a
principal office located at 701 Market Street, 5" Floor, Suite 200, Philadelphia,
PA 19106. Atall times relevant hereto, Defendant Treegoob was employed by
said Defendants in a Supervisory Capacity and, as such, was a policymaker for
said Defendants CITY and its Behavioral Health Department. In his supervisory

capacity, his acts and failures to act were the direct and vicarious acts of
Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 6 of 25

Defendant CITY. Defendant Treegoob is being sued individually and in his
official capacity as Supervisor of Defendant City’s Behavioral Health Department.
At all times relevant hereto, Defendant City was the political subdivision
responsible for the training and supervision of Defendant Treegoob and for
implementing and enforcing policies regarding sexual harassment in the
workplace. Defendant City delegated responsibility for implementing and
enforcing its policies to those of its Supervisors managing and directing work
activities in its Behavioral Health Unit.

At all times material hereto, Defendant CITY and its Behavioral Health
Department acted or failed to act through its authorized Supervisors, agents,
servants, workmen and employees including, but not limited to, Defendant
Treegoob, who at all times material hereto, was acting in the course and scope of
his Supervisory employment and/or agency with and on behalf of and/or under
the management, control and/or direction of Defendant City and its Behavioral
Health Department.

At all times material hereto, the individual Defendant was acting intentionally,
maliciously, and in reckless disregard of the Plaintiff's right to be free from sex
discrimination and retaliation.

At all times relevant hereto, Defendants City and Treegoob, and Defendant City’s
several supervisory employees as described herein, were all acting under color
of law, and their acts and failures to act, as supervisory employees, were the

direct acts and failures to act of Defendant City, for which Defendant City was
10.

11.

12.

13.

14.

Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 7 of 25

directly and vicariously liable.

ADMINISTRATIVE PROCEDURES
Plaintiff filed charges of sex discrimination and retaliation against the Defendants
with the District Office of the Equal Employment Opportunity Commission,
Charge No. 530 - 2020 - 01285, on 07 April 2021.
Plaintiff also received a Notice of Right to Sue Within 90 Days from the U. S.
Department of Justice dated 10 May 2021. A copy of the Notice of Right to Sue"
is attached and marked as Exhibit "A".

GENERAL ALLEGATIONS

While attending a local academic institution in 2001, Plaintiff Jeffries was sexually
assaulted and molested, which left her emotionally scarred and sensitive to
unwanted sexual provocations and overtures, and required her to seek therapy
and other treatment from that time to the present.
Plaintiff Jeffries began working for Defendant City’s Behavioral Health
Department in July 2016, and her immediate supervisor was Defendant
Treegoob.
From the time Plaintiff Jeffries began working with Behavioral Health Department
until on or about September 25, 2016, Defendant Treegoob began regularly,
intentionally and continuously subjecting her to sexually suggestive and
demeaning comments, false accusations, and sexually suggestive work positions
that detrimentally affected the Plaintiff and would have detrimentally affected any

reasonable female in the same position as the Plaintiff.
15.

16.

17.

18.

19.

Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 8 of 25

More specifically, between the time Plaintiff Jeffries began to work with the
Behavioral Health Department until the filing of the instant Complaint, a period
exceeding four years, Defendant Treegoob has continually, regularly,

intentionally and deliberately harassed Plaintiff Jeffries by making offensive

_ sexually suggestive remarks about her physical looks and smells such as to

create a sexually offensive, oppressive and hostile work environment for her.
At no time in over four years did Defendant Treegoob make any sexually
suggestive remarks about the physical looks or smells of any male employees,
and only made them to the Plaintiff, a female, for no other reason than because
she was a female.
Defendant CITY’s failure to supervise, train or discipline Defendant Treegoob,
and to allow his sexually offensive conduct to continue, Defendant CITY’s
inaction and failure to do any followup on its findings of sexual harassment policy
violations as described herein, established its deliberate indifference to Plaintiff's
rights to be protected against sexual harassment on the job, and established
Defendant CITY’s policy and/or patterns of acceptance and tolerance of sex
discrimination and harassment.

OPERATIVE ALLEGATIONS
In July 2016, the very same month Plaintiff Jeffries began working, Defendant
Treegoob met with the Plaintiff alone in his office ostensibly to acquaint her with
his work expectations.

During this meeting, he advised her to limit her work-related communications to
20.

21.

22.

23.

24.

25.

Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 9 of 25

him alone, and to avoid work-related contact with other supervisors, and to first
seek his permission before contacting any other supervisor.

During this meeting, he informed her that he had received a report that she had
been wandering around aimlessly, but when she denied having done so, he
called her a liar and gave her a “special assignment” that she considered
demeaning.

More specifically, after being told that she would be given a “special assignment”,
Plaintiff Jeffries was given multiple assignments outside her job description and
for no other reason than to demean and belittle her.

Shortly after that initial meeting, weekly meetings were held, and at each weekly
meeting Defendant Treegoob demeaned and belittled her publicly by telling her
in front of other employees that she was not going to make it through her
probationary period and that, because he had not been present when she
interviewed for her new position, he had not approved or recommended her for it.
The Plaintiff believes, and therefore avers, that Defendant Treegoob made such
publicly demeaning and disparaging remarks about her for no other reason than
that she was a female, where no such similarly disparaging and demeaning
remarks were made toward male employees.

In or about September 2016, Plaintiff Jeffries reported Defendant Treegoob’s
comments about her not making it past probation to Supervisor David Lara, and
he advised her to begin keeping a log of similar events.

In or about January or February 2017, when Defendant Treegoob was out of
26.

27.

28.

29.

30.

Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 10 of 25

work for the day, a co-worker joked that the Plaintiff wore a “cat suit” to work; this
joke was taken seriously, but after another supervisor saw the Plaintiff, that
supervisor realized that the “cat suit” allegation had been just a joke.

Still, when Defendant Treegoob returned to work the next workday and learned
of the “cat suit” prank, Defendant Treegoob remarked suggestively that, because
she “looked good”, he was the only person whose opinion about how she looked
the Plaintiff need consider, a remark that the Plaintiff found personally offensive.
After the “cat suit” incident, Defendant Treegoob continued making sexually
suggestive remarks and comments about and toward her, but which she in no
way encouraged.

On many occasions after February 2017, Defendant Treegoob summoned the
Plaintiff into his office for various purposes only to tell her that she “smelled good”
or that she “looked good”, which comments were entirely unsolicited or
encouraged and which the Plaintiff found offensive and insulting.

The Plaintiff believes, and therefore avers, that Defendant Treegoob made such
sexually suggestive and offensive remarks about her for no other reason than
that she was a female, where no such similarly disparaging and demeaning
remarks about personal smells and looks were made toward male employees,
and she in no way encouraged the comment.

On one occasion, Defendant Treegoob accompanied Plaintiff Jeffries to a
meeting at one of the agencies she was assigned to oversee, and while at that

meeting at which there were two other males, Plaintiff began trying to speak to
31.

32.

33.

34.

35.

Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 11 of 25

the people at that agency, but Defendant Treegoob kept interrupting her to
remark that “Oh she doesn’t know what she is talking about because she is new
and I'll explain it to you,” and then told her to be quiet.

In or about February 2017, Plaintiff Jeffries complained to Supervisor Kevin
Aleem, and therefore to Defendant City, about Defendant Treegoob's remarks
and sexually suggestive and disparaging treatment, and he advised her to
document what was happening.

That same month, Plaintiff Jeffries met with Defendant Treegoob’s supervisor,
Ms. Lynette McMillan, who was also the Unit Manager and, therefore Defendant
City, and reported to her about Defendant Treegoob’s many sexually suggestive
and demeaning remarks made toward her, especially about how she looked and
smelled, and about the February 2017 meeting that he attended with her.
Plaintiff Jeffries also reported to Ms. McMillan that, on several occasions,
Defendant Treegoob summoned her into his office and, with the doors to his
office closed, made her sit next to him in close physical proximity ostensibly so
that the two of them could see the computer together, a situation that she found
uncomfortable and threatening, and which she did not encourage.

Ms. McMillan then told the Plaintiff that she would talk with Defendant Treegoob
about the matters and that, if the incidents continued, the Plaintiff should let her
know.

Ms. McMillan, and therefore Defendant City, made no effort to discipline, train or

instruct Defendant Treegoob regarding sexual harassment in the workplace or
36.

37.

38.

39.

40.

Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 12 of 25

otherwise protect her from such harassment.

Despite having reported the matter to Ms. McMillan, Defendant Treegoob
continued to make sexually suggestive comments about her attire, such as “You
look good”, “You smell good”, “You look pretty” and “I know Lillie was here
because | can smeil her, she smeils good, all of which were unsolicited and
which made her uncomfortable, and which she in no way encouraged them.
Defendant Treegoob also made disparaging remarks about her work in front of
other employees.

Again, Defendant Treegoob made such sexually offensive and suggestive
remarks toward her for no other reason than that she was a female, since
Defendant Treegoob did not make any such similarly sexually suggestive
remarks toward male employees.

In or about the summer of 2017 or the beginning of 2018, and because
Defendant Treegoob continued making unsolicited sexually suggestive and
offensive remarks about her, and made disparaging remarks about her work,
Plaintiff Jeffries again spoke with Ms. McMillan, and therefore with Defendant
City, about these matters.

Following this second complaint, Ms. McMillan arranged a meeting between
herself, Plaintiff Jeffries and Defendant Treegoob, and at the meeting, she
advised Defendant Treegoob that he should not close the door to his office when

he met with the Plaintiff in his office, and that he should not ask her to go behind

his desk.

10
41.

42.

43.

4A,

45.

46.

Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 13 of 25

Despite that meeting, and in retaliation for her having reported his conduct to his
supervisor, Defendant Treegoob only ceased the offensive behavior for a short
period before resuming it; Plaintiff Jeffries again reported the conduct to Ms.
McMillan.

Again, Ms. McMillan asked Plaintiff Jeffries and Defendant Treegoob to come to
her office, but this time the meeting was to address the resignation of another
female employee, Lamilla Williams, whom Defendant Treegoob claimed resigned
only because Plaintiff Jeffries had disparaged him to the employee.

This accusation was untrue and entirely pretextual, and Defendant Treegoob
leveled it for no other reason than to retaliate against her for having reported him
to his supervisor, Ms. McMillan.

The Plaintiff believes, and therefore avers, that the female employee resigned
because Defendant Treegoob began to sexually harass her as he did the
Plaintiff, and that he retaliated against her as well after she reported Defendant
Treegoob to supervisor David Lara, and therefore to Defendant City.

When Plaintiff Jeffries denied having disparaged Defendant Treegoob, he
became angry with her and began shouting at her as to what he would or would
not tolerate.

Although Plaintiff was not represented by any union representative during her
meetings with Ms. McMillan, and she had taken no meaningful steps to protect
the Plaintiff from Defendant Treegoob’s sexual harassment, Plaintiff still confided

in Ms. McMillan, and therefore in Defendant City, regarding Defendant

11
47.

48.

49.

50.

51.

52.

53.

54.

Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 14 of 25

Treegoob’s continued inappropriate behavior, both in public and private.

At one point, however, Defendant Treegoob visited her work area and pleaded
with her “Let's make up; | know you didn’t do that to me,” but the Plaintiff loudly
demanded that he get away from her.

Plaintiff Jeffries thereupon left her work area just to get away from Mr. Treegoob.
Thereafter, Mr. Treegoob continued to confront her to tell her how good she
looked and smelled, and she found such unsolicited confrontations offensive and
degrading, and she in no way encouraged them.

On yet another occasion in the summer of 2018 when the Plaintiff wore a black
dress and heels to work, Defendant Treegoob said that she looked like the
cartoon character, Jessica Rabbit, a scantilly clad and sexually suggestive
character in a popular movie, “Who Shot Roger Rabbit”.

Plaintiff Jeffries found Defendant Treegoob’s comment inappropriate and
offensive, given the sexually suggestive nature of the cartoon character.

On Friday June 22, 2019, Plaintiff texted Defendant Treegoob to inform him that
she would not be in to work that day, but he did not reply to the Plaintiff's
communication.

At 12:07 AM the following Saturday morning, Defendant Treegoob texted the
Plaintiff asking that she remind him to sign her amended time sheet and asking if
she had seen some drama or the other, but she responded that she had not.
Later that morning, he texted her to apologize for having texted her so late; she

then telephoned his request, and he apologized explaining that he must have

12
55.

56.

57.

58.

59.

60.

Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 15 of 25

been drunk and thinking about her, and then he abruptly hung up.

On July 22, 2019, upon seeing Plaintiff Jeffires’ new hair color, Defendant
Treegoob commented that “We have a new employee; what happened to Lillie
and who is this new co-worker that we have,” and “what shall we call her’;
Plaintiff Jeffries responded by saying that he was to call her Lillie, which was her
name.

In or about late August or early September 2019, while Plaintiff Jeffries was
standing outside her building on a break, Defendant Treegoob approached her
as she spoke on her telephone and asked her what was the matter, as she
appeared visibly upset.

When Plaintiff Jeffries told him that she just learned that a high-ranking City
official had resigned amid accusations of infidelity, Defendant Treegoob
dismissed the accusation as being “nothing” and saying that infidelity on the job
happens all the time, and that he cheated on his wife, Becky, as well, but had to
terminate the relationship when the woman with whom he had been cheating
became too attached.

Plaintiff Jeffries walked away from Defendant Treegoob in order to terminate the
unwanted and unsolicited conversation, but he followed her and kept talking.
On or about September 20, 2019, an office shower party was given for one of the
co-workers, and Plaintiff Jeffries was assigned to give out food and cake to the
office employees.

When Plaintiff Jeffries attempted to deliver food to Defendant Treegoob, he

13
61.

62.

63.

64.

65.

66.

67.

Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 16 of 25

remarked suggestively “I don’t know what | could have done to make you love
me so much”.

In response, Plaintiff Jeffries told him it was just food and cake given to
everyone; she left the food on his desk and left his office.

As before, Plaintiff Jeffries found the unsolicited remark and its sexual overtones
offensive and oppressive, but just one more incident of the generally sexually
hostile work environment under which she had to work.

On September 25, 2019, when the Plaintiff was enroute from her work cubicle to
an all staff and provider meeting, Defendant Treegoob accosted her in a hallway
and, after asking her where she was going, remarked loudly that she looked
“sexy as hell’.

In response, Plaintiff Jeffries hand-gestured to him to stop talking with her.

When the loudness of his comment prompted a female co-worker to question
jokingly why Defendant Treegoob had not commented on her aitire like that,
Defendant Treegoob responded that the other female co-worker did not look as
hot as the Plaintiff; he asked the female employee “Do you see her; she looks hot
as hell in that dress.”

In yet further response to Defendant Treegoob’s loud remark about the Plaintiff,
yet another co-worker came into the hallway to ask Defendant Treegoob why he
was talking to them like that, and to tell him that he needed to stop.

After the September 25, 2019 incident, on October 2, 2019, Plaintiff Jeffries

submitted a written sexual harassment complaint about Defendant Treegoob’s

14
68.

69.

70.

71.

72.

Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 17 of 25

continued and relentless sexual harassment to Defendant City’s Human
Resources Department, Internal Management of IDS and Employee Relations
Unit to the Mayor’s office.

On or about October 6, 2019, in response to the Plaintiff's concerns about
working under Defendant Treegoob, Plaintiff Jeffries was finally reassigned to
report directly to Ms. McMillan, until she retired; after she retired, the Plaintiff was
directed to report directly to the Assistant Director.

Despite this reassignment, Defendant Treegoob continued to make sexually
suggestive remarks and gestures toward her whenever and wherever an
opportunity to do so arose.

In late November 2019, in response to Defendant Treegoob’s continued efforts to
harass her with sexually suggestive and offensive remarks, Plaintiff Jeffries
asked to be removed from the cubicle in which she worked, which remained near
Defendant Treegoob’s office, to another location distant from his office so that
she would not be in any physical proximity to him whatsoever.

As of April 7, 2020, Plaintiff had not heard the results of that investigation begun
after filing the October 2, 2019 complaint.

Despite the pendency of the investigation, and despite the change in the physical
location of her work cubicle, whenever Plaintiff Jeffries’ path crossed Defendant
Treegoob’s, he continued to make sexually suggestive remarks about her looks

or the way she smelled, and these scattered remarks continued well into the year

2020.

15
73.

74.

75,

76.

Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 18 of 25

On or about June 15, 2020, Defendant City’s Mayor’s Office of Labor Relations,
Employee Relations Unit, wrote Plaintiff Jeffries in response to her earlier-filed
complaint against Defendant Treegoob, and reported that the investigation into
her complaint had concluded.

Defendant City reported that the Employee Relations Unit’s conclusion was that
Defendant Treegoob had violated Defendant City’s Sexual Harassment
Prevention Policy as well as the Mayor’s Statement of Policy on Equal
Employment Opportunity, and that the Employment Relations Unit had provided
the Appointing Authority of the Department of Behavioral Health Intellectual
Disability Service with a copy of the investigation report, which included a
recommendation of appropriate administrative and disciplinary action that should
be taken.

Despite the June 15, 2020 investigation report and its recommendation of
appropriate administrative and disciplinary action that should have been taken by
the supervisory personal directing activities in the Behavioral Health Department,
including Defendant Treegoob’s immediate and direct supervisors, Defendant
CITY did no followup on that report and took no steps to train, supervise or
discipline Defendant Treegoob for his known violations of City policies regarding
sexual harassment, thus allowing his sexually offensive conduct toward Plaintiff
to continue.

Because Defendant CITY did no followup on its earlier report and took no steps

to train, supervise or discipline Defendant Treegoob, his sexually offensive

16
77.

78.

79.

80.

Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 19 of 25

conduct toward the Plaintiff continued, and Plaintiff Jeffries was forced to prepare
and file a second Charge of Discrimination, EEOC No. 530-2021-04027.
As a direct and proximate result of the continued, regular and pervasive sexual
harassment to which she has been subjected for over four years, and as a result
of Defendant CITY’s failure, as a pattern or practice of such failure to train,
supervise, instruct or discipline Defendant Treegoob regarding sexual
harassment, Plaintiff Jeffries has continued to experience sexual harassment at
the hands of Defendant Treegoob, loss of professional stature, mental anguish,
anxiety, humiliation, and embarrassment, all of which has had a detrimental
effect on her well-being and work performance.
Further, as a result of still being treated on an ongoing basis as a result of a prior
sexual harassment experience, which caused severe post-traumatic anxiety, the
conduct of Defendant Treegoob’s conduct coupled with Defendant CITY’s failure
to take meaningful corrective action regarding Defendant Treegoob’s and others’
behavior, defendants have aggravated a pre-existing condition for which Plaintiff
had been treating.

FEDERAL CLAIMS

COUNT I: Plaintiff v. Defendant CITY OF PHILADELPHIA
Violation of 42 U. S. C. §1983; 14" Amendment

The Allegations contained in all preceding paragraphs are incorporated here as if
set forth fully and here reiterated in their entirety.
The acts and failures to act of Defendant TREEGOOB, and other Supervisory

personnel, individually and/or jointly, all of whom acted under color of law,

17
81.

82.

Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 20 of 25

caused the Plaintiff to be subjected to the deprivation of her rights to equal
protection of the law as guaranteed her under the Fourteenth Amendment to the
United States Constitution.

The acts and failures to act of Defendant TREEGOOB, and other Supervisory
personnel, were direct acts and failures to act of Defendant CITY.

The acts and failures to act of Defendant TREEGOOB, and other Supervisory
personnel, violated the Plaintiff's right to Equal Protection of the Law guaranteed
her under the 14" Amendment to the U. S. Constitution, redressable under 42 U.
S. C. §1983.

WHEREFORE, the Plaintiff prays for Judgment against the defendant named in

this Count, individually and/or jointly, for damages in excess of One Hundred Fifty

Thousand Dollars ($150,000.00), and for reasonable attorneys fees pursuant to 42 USC

§1988(b).

83.

84.

85.

COUNT II: Plaintiff v. Defendant JOSEPH TREEGOOB, Individually
Violation of 42 U. S. C. §1983; 14! Amendment

The Allegations contained in all preceding paragraphs are incorporated here as if
set forth fully and here reiterated in their entirety.

The direct and retaliatory acts and failures to act of Defendant TREEGOOB, who
acted under color of law, caused the Plaintiff to be subjected to the deprivation of
her rights to equal protection of the law as guaranteed her under the Fourteenth
Amendment to the United States Constitution.

The acts and failures to act of Defendant TREEGOOB were his intentional

individual acts, and violated the Plaintiff's right to Equal Protection of the Law

18
Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 21 of 25

guaranteed her under the 14° Amendment to the U. S. Constitution, redressable

under 42 U.S. C. §1983.

WHEREFORE, the Plaintiff prays for Judgment against the defendant named in

this Count for damages in excess of One Hundred Fifty Thousand Dollars

($150,000.00), and for reasonable attorneys fees pursuant to 42 USC §1988(b).

86.

87.

88.

COUNT Ill: Plaintiff v. Defendant CITY
(Violation to Title VII, 42 USC §2000e-2(a)(1)

The allegations in all preceding paragraphs are incorporated and made part of
this paragraph as if fully set forth here.

The acts and/or failures to act of of Defendant TREEGOOB, which were the
acts and failures to act of Defendant CITY, discriminated against the Plaintiff in
the terms and conditions of her employment and denied her of rights and/or
protections secured to her by the Equal Protection Clause of the Fourteenth
Amendment.

The acts and failures to act of Defendant TREEGOOB, which were the acts and
failures to act of Defendant CITY, discriminated against the Plaintiff on the basis
of her sex and constituted an unlawful employment practice in violation of 42 U.
S.C. 2000e-1.

WHEREFORE, the Plaintiff prays for Judgment against the defendant named in

this Count, individually and/or jointly, for damages in excess of One Hundred Fifty

Thousand Dollars ($150,000.00), and for reasonable attorneys fees pursuant to 42 USC

§1988(b).

COUNT IV: Plaintiff v. Defendant CITY
(Violation to Title Vil, 42 §USC 2000e-2(a)(2)

19
Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 22 of 25

89. The Allegations contained in all preceding paragraphs are incorporated here as if
set forth fully and here reiterated in their entirety.

90. The acts and/or failures to act of Defendant TREEGOOB, which were the acts
and failures to act of Defendant CITY, discriminated against the Plaintiff by
serving to limit, segregate and classify her in a way which deprived her of
employment opportunities and adversely affected her status as an employee
because of her sex.

91. The acts and failures to act of Defendant TREEGOOB, which were the acts and
failures to act of Defendant CITY, discriminated against the Plaintiff on the basis
of her sex and constituted an unlawful employment practice in violation of 42 U.
S. C. 2000e-2(a)(2).

WHEREFORE, the Plaintiff prays for Judgment against the defendant named in
this Count IV for damages in excess of One Hundred Fifty Thousand Dollars
($150,000.00), and for reasonable attorneys fees pursuant to 42 USC §1988(b).

COUNT V: Plaintiff v. Defendant CITY and JOSEPH TREEGOOB
(VIOLATION OF TITLE VII, 42 U. S. C. §2000(e)-3(a))

92. The Allegations contained in all preceding paragraphs are incorporated here as if
set forth fully and here reiterated in their entirety.

93. The acts and failures to act of Defendant TREEGOOB, specifically the acts of
accusing the Plaintiff of disparaging him to an employee who had resigned her
position, and further refraining for a short while before resuming his sexual

harassment of the Plaintiff, retaliated against the Plaintiff for filing reports of

20
94.

95.

Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 23 of 25

sexual discrimination and harassment with Defendant CITY.

The acts and failures to act of Defendant TREEGOOB, which were the acts and
failures to act of Defendant CITY and its Behavioral Health Department,
constituted an unlawful employment practice proscribed by 42 U.S. C.
§2000e-3(a).

As a result of Defendant TREEGOOB’s actions, and therefore Defendant CITY’s
actions, the Plaintiff has and may be impaired in her employment opportunities,
and has suffered loss of income, loss of professional stature, mental anguish,
embarrassment, humiliation, and loss of self-esteem in violation of 42 U.S. C.
§2000(e)-3(a).

WHEREFORE, the Plaintiff prays for Judgment against the defendants named in

this Count V, individually and/or jointly, for damages in excess of One Hundred Fifty

Thousand Dollars ($150,000.00), and for reasonable attorneys fees pursuant to 42 USC

§1988(b).

96.

97.

STATE LAW CLAIMS

COUNT VI: _ Plaintiff -v- Defendant City of Philadelphia
(Violation of 42 Pa. C. S. §955(a))

The Allegations contained in all preceding paragraphs are incorporated here as if
set forth fully and here reiterated in their entirety.

The Plaintiff remains the best able and most competent to perform her services
as a Program Analyst for Defendant CITY’s Department of Behavioural Health

and Intellectual Development , which services she has performed for many

21
98.

99.

Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 24 of 25

years.

The acts and failures to act of Defendant TREEGOOB, which were the acts and
failures to act of Defendant CITY, tended to discriminate against the Plaintiff with
respect to compensation, hire, tenure, terms, conditions or privileges of her
employment on the basis of her sex.

The acts and failures to act of Defendant TREEGOOB, which were the acts and
failures to act of Defendant CITY, constituted an unfair employment practice
proscribed by 42 Pa. C. S. §955(a).

WHEREFORE, the Plaintiff prays for Judgment against the defendant named in

this Count VI, individually and/or jointly, for damages in excess of One Hundred Fifty

Thousand Dollars ($150,000.00), and for reasonable attorneys fees and costs as may

be allowed by law.

100.

101.

102.

COUNT VII: Plaintiff -v- Defendant City of Philadelphia
(Violation of 42 Pa. C. S. §955(d))

The Allegations contained in all preceding paragraphs are incorporated here as if
set forth fully and here reiterated in their entirety.

43 Pa. C. S. §955(d) proscribes any person or employer from discriminating in
any manner against any individual because such individual has opposed any
practice forbidden by this act, or because such individual has made a charge,
testified or assisted, in any manner, in any investigation, proceeding or hearing
under this act.

The Defendants, individually and jointly, intentionally and wilfully discriminated

and retaliated against the Plaintiff because she opposed discriminatory prac-tices

22
Case 2:21-cv-03220-GEKP Document1 Filed 07/20/21 Page 25 of 25

forbidden by 43 Pa. C. S. §955 and made a charge against the Defendants with

the Pennsylvania Human Relations Commission, all in violation of 43 Pa. C.S.

§955(d).

103. As aresult of the conduct of the defendants, the Plaintiff has suffered a loss of
professional stature, mental anguish, embarrassment, humiliation, and loss of
self-esteem.

WHEREFORE, the Plaintiff prays for Judgment against the defendant named in
this Count VII, individually and/or jointly, for damages in excess of One Hundred Fifty
Thousand Dollars ($150,000.00), and for reasonable attorneys fees and costs as may
be allowed by law.

Respectfully submitted,

MINCEY, FITZPATRICK ROSS, LLC

a

Isaac H. Green, Jr., Esquire, |. D. #36059
One Liberty Place

1650 Market Street, Suite 3600
Philadelphia, Pa 19103

Telephone: 215 - 587 - 0006

Telefax: 215 - 587 - 0628

 

23
